Application for an injunction to restrain the defendants from constructing their railway between the complainants’ canal, on the Delaware section, and the River Delaware, or on the berme side of that section between the canal and the erown of the cliffs above the same. Application denied, with liberty to the complainants to apply for a feigned issue to settle the question whether the railroad can be built and maintained without material injury to the canal or the navigation thereof, or imminently endangering the rights of the complainants; which issue is to be tried at the Circuit in the County of Orange. And if such issue is found in favor of the complainants, an injunction then to issue upon filing the postea, etc., of the trial, in the office of the assistant register. Costs to abide the future order of the court.